Alexander, J.
(dissenting) — The majority concludes that although the sentencing judge did not inform Oseguera that a period of community placement would result from his plea of guilty, the omission was not significant because Oseguera would be deported to Mexico following his release from prison and, therefore, would not have been subject to community placement. Because of this “expected deportation,” the majority concludes, community placement was *207not a “direct consequence” of his plea, and the failure to inform him about it was immaterial. Majority op. at 203.
If deportation of Oseguera can be said to be a certainty, I would agree with the majority. The record does not, however, support a conclusion that his deportation is inevitable. Significantly, the State has not asserted in its brief or in oral argument that deportation is a foregone conclusion. Indeed, counsel for the State admitted at the hearing before this court that “I don’t think that we can conclude that he [Oseguera] was in fact going to be deported.” Oral argument tape (Sept. 10, 1998). The deputy prosecutor stated, additionally, that “I don’t believe that there is anything in the record that this court can look at to say for sure that this man was going to be deported” or that he will be “subject to the United States’ jurisdiction, not the state of Washington.”117 Oral argument tape (Sept. 10, 1998).
In light of the fact that the record does not support the necessary conclusion that Oseguera will be deported to Mexico upon his release from prison, we should presume, as did the Court of Appeals, that he will not be deported and that mandatory community placement is a direct consequence of his plea.118 The sentencing court’s failure to advise Oseguera that he will be subject to community placement upon release from prison is, therefore, a material *208omission119 which can be cured only by permitting Oseg-uera to withdraw his plea of guilty. Because the majority and concurring opinions have concluded otherwise, I dissent.
Sanders, J., concurs with Alexander, J.

The only reference in the record to a possible deportation is in the presentence report forwarded to the sentencing judge. It indicates only that “it is likely that he [Oseguera] will be deported.” Clerk’s Papers at 53.


Although Justice Johnson indicates in his concurring opinion that he agrees with me that the record does not state that Oseguera will be deported to Mexico, he nevertheless determines that Oseguera was sufficiently informed as to the condition of community placement before pleading guilty. See Concurring op. at 204-05. He bases this conclusion on colloquy between the sentencing court and Oseguera, wherein the court informed Oseguera that he would be subject to the supervision of the Department of Corrections (DOC) when he was released from prison. See Concurring op. at 205. In my view, this statement by the sentencing court does not support his conclusion because it assumes that if one is told that they are subject to the supervision by DOC, they would somehow know that they are subject to community placement. Such an assumption is not warranted.


In State v. Ross, this court held that “mandatory community placement constitutes a direct consequence of a guilty plea and failure to so inform a defendant renders that plea invalid.” State v. Ross, 129 Wn.2d 279, 280, 916 E2d 405 (1996).